DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 4-5,8-9,12-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 9, LG (LG Electronics, R1-1717281, "Discussion on TDD for NB-IoT uplink aspects", October 13, 2017) teaches a communication method, comprising:
 determining, by a terminal device, a preamble, wherein the preamble comprises six symbol groups ([Fig. 3] illustrates M = 6, symbol groups, the sub groups being on located on subcarriers, n+1, n+3, n+9, n+8, n+4, and n+5) ; and 
sending, by the terminal device, the six symbol groups in two uplink subframe sets ([Fig. 3] illustrates sending the 6 symbol groups in K =  2 uplink subframe sets), wherein each uplink subframe set in the two uplink subframe sets comprises one uplink subframe or more than one consecutive uplink subframes, the two uplink subframe are spaced by at least one downlink subframe  and at least one symbol group in each of the two uplink subframe is capable of being sent ([Fig. 11] illustrates where the 2 uplink subframe sets separated by the second downlink/uplink switch frame “S” are spaced by at least  one downlink subframe), and at least one symbol group in each of the K uplink subframe sets is capable of being sent, wherein K is a positive integer greater than 1, and K is less than or equal to M ([Fig. 11] illustrates where at least 3 symbol groups are capable of being sent, where K = 2 uplink subframe sets are greater than a single subframe set, where K = 2 is less than M = 6 ); and N times of frequency hopping exist in the six symbol groups, each of the N times of frequency hopping is a frequency hopping between adjacent symbol groups in the six symbol groups, and frequency hopping directions of at least two of the N times of frequency hopping are opposite, wherein N is less than six, ([Fig. 1] illustrates N = 5 times of frequency hopping existing between the 6  symbol groups, each of the 5 times being between adjacent symbol group, and frequency hopping directions of at least two of the 5 times of frequency hopping are opposite, such as the hopping directions of the third symbol group on subcarrier n+9, and the fourth symbol group  on subcarrier n+8).
LG differs from claim 1, in that claim is silent on the following: and (1) wherein N is less than six, wherein the terminal device sends three symbol groups in each of the two uplink subframe sets, wherein the two uplink subframe sets comprise a first uplink subframe set_and a second uplink subframe set, wherein sending the six symbol groups in the two uplink subframe sets comprises: sending, by the terminal device, a first symbol group, a second symbol group, and a third symbol group in the six symbol groups in the first uplink subframe set; and sending, by the terminal device, a fourth symbol group, a fifth symbol group, and a sixth symbol group in the six symbol groups in the second uplink subframe set, wherein a frequency hopping interval between the first symbol group and the second symbol group is same as a frequency hopping interval between the second symbol group and the third symbol group, wherein a frequency hopping direction between the first symbol group and the second symbol group is opposite to a frequency hopping direction between the second symbol group and the third symbol group, and wherein a frequency hopping interval between the fourth symbol group and the fifth symbol group is same as a frequency hopping interval between the fifth symbol group and the sixth symbol group, and wherein a frequency hopping direction between the fourth symbol group and the fifth symbol group is opposite to a frequency hopping direction between the fifth symbol group and the sixth symbol group, and (2) where the steps of claim 1, the steps of determining the preamble and transmitting the preamble are performed by a terminal device.

 	Zhang fails to teach or suggest (1) wherein N is less than six, wherein the terminal device sends three symbol groups in each of the two uplink subframe sets, wherein the two uplink subframe sets comprise a first uplink subframe set and a second uplink subframe set, wherein sending the six symbol groups in the two uplink subframe sets comprises: sending, by the terminal device, a first symbol group, a second symbol group, and a third symbol group in the six symbol groups in the first uplink subframe set; and sending, by the terminal device, a fourth symbol group, a fifth symbol group, and a sixth symbol group in the six symbol groups in the second uplink subframe set, wherein a frequency hopping interval between the first symbol group and the second symbol group is same as a frequency hopping interval between the second symbol group and the third symbol group, wherein a frequency hopping direction between the first symbol group and the second symbol group is opposite to a frequency hopping direction between the second symbol group and the third symbol group, and wherein a frequency hopping interval between the fourth symbol group and the fifth symbol group is same as a frequency hopping interval between the fifth symbol group and the sixth symbol group, and wherein a frequency hopping direction between the fourth symbol group and the fifth symbol group is opposite to a frequency hopping direction between the fifth symbol group and the sixth symbol group, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable. Claim 9 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons as claim 1.


In regards to claim(s) 5 and 13, LG teaches a communication method, comprising: ([Fig. 3] illustrates M = 6, symbol groups, the sub groups being on located on subcarriers, n+1, n+3, n+9, n+8, n+4, and n+5) ; each uplink subframe set in the two uplink subframe sets comprises one uplink subframe or more than one consecutive uplink subframes,  in the 2 uplink subframe sets are spaced by at least one downlink subframe ([Fig. 11] illustrates where the 2 uplink subframe sets separated by the second downlink/uplink switch frame “S” are spaced by at least  one downlink subframe), and at least one symbol group in each of the two uplink subframe sets is capable of being sent, ([Fig. 11] illustrates where at least 3 symbol groups are capable of being sent, where K = 2 uplink subframe sets are greater than a single subframe set, where K = 2 is less than M = 6 ); and N times of frequency hopping exist in the six symbol groups, each of the N times of frequency hopping is a frequency hopping between adjacent symbol groups in the six symbol groups, and frequency hopping directions of at least two of the N times of frequency hopping are opposite, wherein N is less than six ([Fig. 1] illustrates N = 5 times of frequency hopping existing between the 6  symbol groups, each of the 5 times being between adjacent symbol group, and frequency hopping directions of at least two of the 5 times of frequency hopping are opposite, such as the hopping directions of the third symbol group on subcarrier n+9, and the fourth symbol group  on subcarrier n+8); and 
 	LG differs from claim 5, in that claim is silent on the following: wherein each of the two uplink subframe sets is used to send three symbol groups, wherein the two uplink subframe sets comprise a first uplink subframe set and a second uplink subframe set, wherein receiving the preamble from the terminal device in the two uplink subframe sets comprises: receiving, by the network device, a first symbol group, a second symbol group, and a third symbol group in the six symbol groups in the first uplink subframe set; and receiving a fourth symbol group, a fifth symbol group, and a sixth symbol group 
  	While,  Zhang [Par. 30] for example teaches steps of receiving by a network device, source eNB, a preamble and performing uplink synchronization measurement based on the preamble,”[0030].. Furthermore, the source eNB measures reception timing of the random access preamble which is transmitted by the UE to the target eNB in order for the UE to obtain uplink synchronization.”	
	Zhang is silent on wherein each of the two uplink subframe sets is used to send three symbol groups, wherein the two uplink subframe sets comprise a first uplink subframe set and a second uplink subframe set, wherein receiving the preamble from the terminal device in the two uplink subframe sets comprises: receiving, by the network device, a first symbol group, a second symbol group, and a third symbol group in the six symbol groups in the first uplink subframe set; and receiving a fourth symbol group, a fifth symbol group, and a sixth symbol group in the six symbol groups in the second uplink subframe set, wherein a frequency hopping interval between the first symbol group and the second symbol group is same as a frequency hopping interval between the second symbol group and the third symbol group, wherein a frequency hopping direction between the first symbol group and the second 
Thus claim 5 is regarded as allowable in view of the prior art of record. Independent claim 13, recites substantially the same features as claim 5 and is regarded as allowable for the same reasons provided in regards to claim 5. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TARELL A HAMPTON/Examiner, Art Unit 2476          



/PHIRIN SAM/Primary Examiner, Art Unit 2476